UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6763


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FERNANDO MIGUEL NUNEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:08-cr-00262-D-1; 5:11-cv-00193-D)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fernando Miguel Nunez, Appellant Pro Se.     Ethan A. Ontjes,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fernando         Miguel     Nunez      seeks    to       appeal    the   district

court’s    order     denying     relief       on    his    28    U.S.C.       § 2255      (2012)

motion, and its subsequent order denying reconsideration.                                      The

orders are       not     appealable      unless      a    circuit       justice      or    judge

issues      a      certificate          of        appealability.                28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent       “a    substantial        showing         of     the    denial      of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,          537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Nunez has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense     with        oral   argument        because         the     facts     and      legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3